                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
CORY A. GARRIES,                    :
                                    :
          Petitioner,               :    Civ. No. 18-17497 (NLH)
                                    :
     v.                             :    OPINION
                                    :
WARDEN S. YOUNG,                    :
                                    :
          Respondent.               :
___________________________________:
APPEARANCES:
Cory A. Garries, No. 70086-056
FCI Fairton
P.O. Box 420
Fairton, NJ 08320
     Petitioner Pro se
Anne B. Taylor, Esq.
John Andrew Ruymann, Esq.
Office of the U.S. Attorney
401 Market Street
Camden, NJ 08101
     Counsel for Respondent

HILLMAN, District Judge

     Petitioner Cory A. Garries, a prisoner presently confined

at the Federal Correctional Institution (“FCI”) at Fairton in

Fairton, New Jersey, filed this Petition for Writ of Habeas

Corpus under 28 U.S.C. § 2241, challenging his conviction on the

ground that he is actually innocent, citing newly discovered

evidence that is attached to the Petition.   ECF No. 1.

Respondent filed a Motion to Dismiss the Petition in which he

argues that the Petition should be dismissed for lack of

jurisdiction.   ECF No. 8.   Petitioner has filed no opposition to
the Motion to Dismiss.    The Motion is now ripe for disposition.

For the reasons that follow, the Court will grant the Motion but

transfer the Petition to the U.S. District Court for the Eastern

District of North Carolina, Petitioner’s sentencing court, for

consideration as to whether it may be brought there pursuant to

28 U.S.C. § 2255(f)(4) based on newly discovered evidence. 1

I.    BACKGROUND

      Petitioner pled guilty in 2006 to a criminal information

charging him with sexual abuse.    See United States v. Garries,

271 F. App’x 322 (4th Cir. 2008); see also No. 06-cr-9, ECF No.

32 (minute entry), 34 (plea agreement) (E.D.N.C.).    He is

presently serving a twenty-year sentence, imposed as a result of

a four-level enhancement applied by the sentencing court.      See

id.    After his conviction, Petitioner filed an appeal of his

sentence, which was denied.    See No. 06-cr-9, ECF No. 86

(mandate) (E.D.N.C.).    Petitioner’s projected release date via

good conduct time release is June 25, 2023.    See ECF No. 8-1.

      In the Petition, Petitioner contends that recently

discovered evidence as well as interviews conducted by an

investigator during the course of his prosecution establish that

he is actually innocent of the charged crimes.    ECF No. 1.




1 Section 2255(f)(4) provides an additional one-year limitations
period to bring a § 2255 motion based on newly discovered
evidence.

                                  2
Petitioner, relying on 28 U.S.C. § 2241, seeks to vacate his

conviction due to this newly discovered evidence showing that he

is factually innocent of his crime.       Specifically, Petitioner

includes with the Petition a notarized statement dated February

5, 2018, by Joshua Leiger, the ex-husband of the woman whom

Plaintiff pled guilty to sexually assaulting.       Id.   Petitioner

also contends that the extent of available evidence showing his

factual innocence, much of which exists in the form of

statements and interviews gathered by an investigator during the

pendency of Petitioner’s criminal proceeding and also attached

to his Petition, and his attorney’s failure to rely upon that

evidence, demonstrate that he did not received effective

assistance of counsel.      Id.   Petitioner seeks to have these

claims of factual innocence and ineffective assistance of

counsel heard pursuant to 28 U.S.C. § 2241.       See id.

      Since filing the instant Petition in December 2018,

Petitioner has also filed a motion pursuant to 28 U.S.C. § 2255

in his sentencing court.      See No. 06-cr-9, ECF No. 93

(E.D.N.C.).    No answer has been filed yet in that proceeding.

II.   DISCUSSION

      A.   Legal Standard

      Title 28, Section 2243 of the United States Code provides

in relevant part as follows:




                                     3
     A court, justice or judge entertaining an application
     for a writ of habeas corpus shall forthwith award the
     writ or issue an order directing the respondent to
     show cause why the writ should not be granted, unless
     it appears from the application that the applicant or
     person detained is not entitled thereto.

     A pro se pleading is held to less stringent standards than

more formal pleadings drafted by lawyers. Estelle v. Gamble, 429

U.S. 97, 106 (1976); Haines v. Kerner, 404 U.S. 519, 520 (1972).

A pro se habeas petition must be construed liberally.   See

Hunterson v. DiSabato, 308 F.3d 236, 243 (3d Cir. 2002).

Nevertheless, a federal district court can dismiss a habeas

corpus petition if it appears from the face of the petition that

the petitioner is not entitled to relief. See Denny v. Schult,

708 F.3d 140, 148 n.3 (3d Cir. 2013); see also 28 U.S.C. §§

2243, 2241, 2254.

     B.   Analysis

     As noted by the Court of Appeals for the Third Circuit in

In re Dorsainvil, 119 F.3d 245, 249 (3d Cir. 1997), a motion to

vacate, set aside, or correct sentence under 28 U.S.C. § 2255

has been the “usual avenue” for federal prisoners seeking to

challenge the legality of their confinement.   See also Okereke

v. United States, 307 F.3d 117, 120 (3d Cir. 2002); United

States v. McKeithan, 437 F. App’x 148, 150 (3d Cir. 2011);

United States v. Walker, 980 F. Supp. 144, 145-46 (E.D. Pa.

1997) (challenges to a sentence as imposed should be brought



                                4
under § 2255, while challenges to the manner in which a sentence

is executed should be brought under § 2241).

     Section 2255, however, contains a safety valve where “it

appears that the remedy by motion is inadequate or ineffective

to test the legality of [Petitioner's] detention.”     See 28

U.S.C. § 2255(e).    In Dorsainvil, the Third Circuit held that

the remedy provided by § 2255 is “inadequate or ineffective,”

permitting resort to § 2241 (a statute without timeliness or

successive petition limitations), when a prisoner who previously

had filed a § 2255 motion on other grounds “had no earlier

opportunity to challenge his conviction for a crime that an

intervening change in substantive law may negate.”     Dorsainvil,

119 F.3d at 251.    The court emphasized, however, that its

holding was not intended to suggest that § 2255 would be

considered “inadequate or ineffective” merely because a

petitioner is unable to meet the stringent limitations or

gatekeeping requirements of § 2255.    Id.   To the contrary, the

court was persuaded that § 2255 was “inadequate or ineffective”

in the unusual circumstances presented in Dorsainvil because it

would have been a complete miscarriage of justice to confine a

prisoner for conduct that, based upon an intervening

interpretation of the statute of conviction by the Supreme Court

of the United States, may not have been criminal conduct at all.

Id. at 251-52.

                                  5
     Under Dorsainvil and its progeny, this Court can exercise §

2241 jurisdiction over this Petition only if Petitioner

demonstrates (1) his “actual innocence,” (2) as a result of a

retroactive change in substantive law that negates the

criminality of his conduct, (3) for which he had no other

opportunity to seek judicial review.   See Dorsainvil, 119 F.3d

at 251-52; Okereke, 307 F.3d at 120; Trenkler v. Pugh, 83 F.

App’x 468, 470 (3d Cir. 2003).

     Here, Petitioner’s claims do not fall into the Dorsainvil

exception.   Specifically, he does not allege that an intervening

change in substantive law may negate his conviction.   Instead,

his claim of factual innocence of counsel fall squarely within

the purview of § 2255:   “Section 2255 expressly contemplates [a

factual innocence] situation by permitting a petitioner who

believes that he has new evidence establishing his innocence to

pursue a successive § 2255 motion on that basis.”   Russell v.

Warden Allenwood FCI, 639 F. App’x 891, 893 (3d Cir. 2016).     His

factual innocence claim is only cognizable under § 2255 in his

district of conviction and not under § 2241 in this district,

his district of confinement.   See Russell, 639 F. App’x at 893

(“[W]hatever the precise limits of the safety valve . . . it

does not permit resort to § 2241 in order to assert a claim that

is squarely within the purview of § 2255.”).   Petitioner can

still seek relief and litigate his claims in his district of

                                 6
conviction via a § 2255 motion.    Accordingly, this Court lacks

jurisdiction to entertain this challenge to Petitioner's

sentence under § 2241.

     Whenever a civil action is filed in a court that lacks

jurisdiction, “the court shall, if it is in the interests of

justice, transfer such action . . . to any other such court in

which the action . . . could have been brought at the time it

was filed.”   28 U.S.C. § 1631.   The Court will transfer the

Petition to the U.S. District Court for the Eastern District of

North Carolina, Petitioner’s sentencing court, for consideration

as to whether the Petition may be brought to 28 U.S.C. § 2255

because it appears that Petitioner can satisfy the timeliness

requirements of § 2255(f) based on his assertion of newly

discovered evidence appended to the Petition.

III. CONCLUSION

     For the foregoing reasons, the motion to dismiss for lack

of jurisdiction the Petition brought pursuant to 28 U.S.C. §

2241 will be granted and the Petition will be transferred to

Petitioner’s sentencing court, the U.S. District Court for the

Eastern District of North Carolina, for consideration as to

whether the petition should be construed as one pursuant to 28

U.S.C. § 2255.    An appropriate order will be entered.

Dated: October 4, 2019                  s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.


                                  7
